Per Curiam : This was an indictment against John D. Monroe, for selling intoxicating liquor to a minor, in violation of section 6 of the Dram-shop act. The indictment contained six counts, but defendant was found guilty only under the second count. It is argued by counsel for the defendant, that it was not proven that intoxicating liquor was sold,—that the evidence showed a sale of “beer,” merely. This is a misapprehension of the evidence. The witness Fallen testified as follows: “I reside at Elgin. I know where defendant’s place of business is. He keeps a saloon under the Molting House, in the city of Elgin, in Kane county, Illinois. I have been in his place, and have drank intoxicating liquor there, within the past eighteen months, five or six times, and paid for it. The last time was about four months ago. I obtained it of his bar-tender. I drank beer. I don’t remember how many times I bought and paid for intoxicating liquor at his place,—in my best judgment it was several times. I am nineteen years of age.” Under this evidence the jury was fully justified in finding that intoxicating liquor was sold. It is also contended that it devolved on the People to prove that the sale was made without the written order of the parent, guardian or family physician. We do not so understand the law. This was a matter of defence, which, if relied upon, it devolved on defendant to establish. Where the People proved a sale of intoxicating liquor to a minor, the law required nothing further on their part. After a sale was established, if the defendant desired to exonerate himself from the penalty provided by the statute, it devolved upon him to prove that he made the sale under a written order from the parent, guardian or family physician. The proposition contended for would impose on the prosecution^the burden of proving a negative, which the law does not require. Harbaugh v. City of Monmouth, 74 Ill. 371. So far as is disclosed by the record no error is perceived, and the judgment will be affirmed. Judgment affirmed.